Matter of Brown-Steiner (2017 NY Slip Op 07880)





Matter of Brown-steiner


2017 NY Slip Op 07880


Decided on November 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.




Decided on November 9, 2017 SUPREME COURT OF THE STATE OF NEW YORK 
Appellate Division, Fourth Judicial Department 
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, CURRAN, AND WINSLOW, JJ. 
MATTER OF TERRENCE C. BROWN-STEINER, RESIGNOR. Order entered, pursuant to 22 NYCRR § 1240.10, accepting disciplinary resignation of Terrence C. Brown-Steiner, striking name from the roll of attorneys, and directing him to make restitution to four individuals in the total amount of $43,255, pursuant to Judiciary Law § 90 (6-a).
(Filed Oct. 24, 2017.)